DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/10/2020, as modified by the preliminary amendment, also filed on 12/10/2020.  Claims 7-10 are pending in the present application.	

Priority
Foreign
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) or 365 (b) is acknowledged, which papers have been placed of record in the file. 

Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on 12/10/2020 and 11/23/2021 have been considered by the Examiner and made of record in the application file.

Claim Objections
Claim 8 is objected to for minor informalities and require the following or other appropriate correction:
In claim 8, lines 3 and 4, “obtains information indicating that the delivery of emergency information to the base station device or the area” should be changed to “obtains information indicating 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Schliwa-Bertling, et al (US PG Publication 2020/0336885), hereafter Schliwa-Bertling.

Regarding claim 7, Schliwa-Bertling teaches a base station device for connecting to a first core network and a second core network that differs from the first core network,
the base station device comprising:
a receiver that receives a message for delivering emergency information
([0142] - The network node (the base station referred to in [0143]),
hereafter network node/base station, receives an indication of an emergency connection or a connection that requires emergency handling);
a controller that determines delivery of emergency information activated 
by the second core network, wherein the delivery of the emergency information activated by the second core network is identical to delivery of the emergency information activated by the first core network
([0145] – The network node/base station executes the step 500 of determining for a UE connected to a 5GC/5GS that one or more other core networks/systems other than the 5GC or 5GS should provide Emergency services for the UE
([0145] indicates the network node/base station determines whether  one or other core network that is the 5GC/5GS core network are to provide the same Emergency service)); and 
a transmitter that transmits the emergency information to a user device
([0146] and Step 510 of Fig. 5 - The network node/base station sends the ES information to the UE).
Schliwa-Bertling lacks the teaching of suppressing delivery of emergency 
information activated by the second core network, Schliwa-Bertling teaches determining whether the core networks should be activated to provide the emergency services.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schliwa-Bertling to further include suppressing delivery of messages from core networks 

Regarding claim 8, Schliwa-Bertling teaches the base station device according to claim 7, 
wherein, when an area in which the base station device is included is connected to the first core network and the second core network, the receiver obtains information indicating that the delivery of emergency information to the base station device or the area from the message
([0142] - The network node/base station receives an indication of an emergency connection or a connection that requires emergency handling
[0145] - The other core network/system is within the same PLMN as the 5GC/5GS or in other PLMNs
	(The network node/base station, which as indicated in [0145], is within a same area connected to both of the core networks, receives information associated with delivering the ES emergency services information referred to in [0145])).

Regarding claim 10, Schliwa-Bertling teaches a communication method executed by a base station device for connecting to a first core network and a second core network that differs from the first core network, the communication method comprising: 
a receiving procedure of receiving a message for delivering emergency information
([0142] - The network node (the base station referred to in [0143]),
hereafter network node/base station, receives an indication of an emergency connection or a connection that requires emergency handling);
a control procedure of determining delivery of emergency information activated by the second core network, wherein the delivery of the emergency information activated by the second core network is identical to delivery of the emergency information activated by the first core network
([0145] – The network node/base station executes the step 500 of determining for a UE connected to a 5GC/5GS that one or more other core networks/systems other than the 5GC or 5GS should provide Emergency services for the UE
([0145] indicates the network node/base station determines whether  one or other core network that is the 5GC/5GS core network are to provide the same Emergency service)); and 
a transmission procedure of transmitting, the emergency information to a user device
([0146] and Step 510 of Fig. 5 - The network node/base station sends the ES information to the UE).
Schliwa-Bertling lacks the teaching of a control procedure of suppressing delivery of emergency information activated by the second core network, Schliwa-Bertling teaches determining whether the core networks should be activated to provide the emergency services.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schliwa-Bertling to .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schumacher (US Patent No. 9,247,407), hereafter Schumacher, teaches a method and system for distributing alerts within a target area.
Kaisha, et al (US PG Publication 2020/0128460), hereafter Kaisha, teaches making emergency calls over a first and second core network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641